Title: From George Washington to Major General Horatio Gates, 21 May 1779
From: Washington, George
To: Gates, Horatio



Sir,
Head Quarters Middle Brook May 21st 1779

I am duly favored with your letter of the 7th. Immediately on the receipt of it, I forwarded the inclosed packet to Congress and seconded your application. I have since learnt though not from authority that a supply of money must have reached you ere this. I am equally concerned and alarmed at the dangerous spirit which has appeared in the troops under your command from the unfortunate causes you mention; but I have no doubt of your utmost exertions, so far as depends on you to pacify and prevent a return. Discontents are too prevailing throughout the army and unhappily the remedies are hard to be found.
When I received your letter of the 12th of April, I lost no time in communicating the contents to Congress and urging a supply—I am sorry it did not procure more speedy relief—But our finances are so miserably embarrassed, that the complaints and distresses for want of money are universal—I know not where they will end.
I was induced to believe as well from your two letters of the forementioned date from the reports of the Commissary, that though your magazines were low, you would not be driven to the extremity which you have lately experienced—I am again encouraged to hope, that your distress was owing to a temporary cause which being removed will restore things, in this respect into a proper channel. I send you an extract of a letter of the 10th instant to this effect from Mr Flint who is the Commissary’s principal assistant here. I have written to Mr Wadsworth on the subject.
The order of General Sullivan respecting deficiencies of rations and the consequent practice of paying for them where the substituted articles have not been supplied are very unlucky circumstances. We cannot too cautiously avoid increasing the expenditures of Public money—The General seems to have mistaken the spirit of the resolve on which he founds his order, which appears to me to have been only meant to authorise the commanding officer to change from time to time the component parts of a ration, substituting plentiful articles for those which were scarce—and rather intended to exclude than allow pecuniary compensation. At this distance and in the present temper of your troops, I could not venture to prescribe a precise and positive line of conduct in this case, and must content myself with recommending it to you to bring the matter back as speedily as possible to its proper footing of which you now have my sentiments. The mode I leave wholly to your discretion, as it may require address and management. Perhaps it will be best to pay the certificates already given and to put a stop to them in future. I inclose you a copy of the resolve in question. I am Sir Your Most Obedt hum. Servant
Go: Washington
P.S. I send you an extract of a letter from Mr Mason of the 17th respecting a descent of the Enemy at Portsmouth in Virginia—I had had some account of it before, which added that they were marching toward Suffolk. I have received advice of the capture of a Vessel laden with rice from South Carolina to Boston—This is an unlucky event.
